UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6479


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARRIN MARCUS DAVIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:08-cr-00869-TLW-1)


Submitted: August 16, 2019                                        Decided: August 28, 2019


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrin Marcus Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darrin Marcus Davis, a federal inmate, appeals the district court’s order denying

relief on his motions challenging the adequacy of the mental health treatment afforded to

him in prison. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Davis, No. 4:08-cr-

00869-TLW-1 (D.S.C. Apr. 4, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2